Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Amendments and arguments filed on 12/29/2021 have been fully considered and are not found to place the application in a condition for allowance. 
The amendments overcome the objection to claim 21.
While the arguments are found persuasive and it is agreed that Lee and Nuernberger do not specifically teach the amended language of the independent claims, based on new search and consideration, an obvious combination of Lee and Clark is found to teach such limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-8, 21, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al., US 2019/0213754 A1, hereinafter “Lee”, in view of Clark et al., US 2019/0221035 A1, hereinafter “Clark”.
	Regarding claim 1, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112) for capturing a view including a physical object (fig. 4A, see objects OBJ1-5, ¶ 24-25; note that objects are physical objects captures from a physical environment, PE); a display (¶ 20); a communication element (fig. 2, element 116) for receiving data from an additional head-mounted device comprising an additional camera (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29); and a processor (fig. 2, element 114) configured to: determine a characteristic of the physical object based on the view captured by the camera and the data from the additional head-mounted device (¶ 33, fig. 3, S360; a characteristic of the physical object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); and transmit, to the additional head-mounted device, a signal indicating the characteristic of the physical object (¶ 41 and 44-45).
	Lee does not specifically teach operating the display to output a virtual object as a substitute for the physical object based on the characteristic of the physical object.
	Clark, however, teaches a similar system in fig. 1, wherein the user wears a head mounted display in a physical environment including different objects of different characteristics. Clark further teaches in ¶ 78-80 and fig. 6-10, operating the display to output a virtual object as a substitute for the physical object based on the characteristic of the physical object. For example, the couch, table and the sofa (elements 130-136) have been replaced by items 710-740 based on their determined characteristics.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee in view of Clerk to output a virtual object as a substitute for the physical object. Lee teaches determining whether an object is fixed or moveable in fig. 3, step S360. Clark, similarly teaches in ¶ 78 determining, as one characteristic of the physical object, whether it is moveable or not. Clark further teaches in ¶ 80, among other disclosures related to figs. 6-10, replacing such objects with virtual objects in order to visually match such items with the characteristics of a VR environment. One would have been motivated to make such a combination in order to enhance the experience of the user while using the HMD depending on the VR environment in which the user is in. For example, by incorporating the teachings of Clark, the user is notified that an unmovable object exists in the proximity while being immersed in the VR environment. 

claim 4, Lee teaches that the characteristic comprises an identity of the physical object (being an anchor point is an identity of the physical object).

	Regarding claim 5, Lee teaches a system comprising: the head-mounted device of claim 1; the additional head-mounted device; and an external device in communication with the head-mounted device and the additional head-mounted device (see fig. 7, element 250, ¶ 50).

	Regarding claim 6, Lee teaches that the data is transmitted from the additional head-mounted device to the head-mounted device via the external device (¶ 54, fig. 7, OF2 and LD2, for example, are transmitted from the second HMD to the first HMD via the external device after being processed), and the signal is transmitted from the head-mounted device to the additional head-mounted device via the external device (¶ 54, see “updated determination” UD based on the data collected from each HMD; further, see ¶ 55-57).
	
	Regarding claim 7, Lee teaches that the external device is configured to: determine an additional characteristic of the physical object based on the view and the data; and transmit, to the head-mounted device and the additional head-mounted device, an additional signal indicating the additional characteristic of the physical object (see ¶ 59-60; see determining the relative distance of objects and sending a more accurate UD signal).
	
claim 8, Lee teaches that the external device is configured to: receive the data from the additional head-mounted device; store the data until the additional camera captures the view including the physical object; and transmit the data to the head-mounted device (see ¶ 58, newly entered HMD is the additional device, also see fig. 5 and ¶ 48. The newly entered HMD 140 captures the view including the physical object and receives the stored data from the server device accordingly).

	Regarding claim 21, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112) for capturing a first view including a physical object (fig. 4A, see objects OBJ1-5, ¶ 24-25; note that objects are physical objects captures from a physical environment, PE); a display (¶ 20); and a processor (fig. 2, element 114) configured to: receive, with a communication element (fig. 2, element 116) and from an additional head- mounted device, data based on a second view captured by an additional camera of the additional head-mounted device (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29); determine a characteristic of the physical object based on the first view captured by the camera and the data from the additional head-mounted device (¶ 33, fig. 3, S360; a characteristic of the physical object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); transmit, with the communication element and to the additional head-mounted device, a signal indicating the characteristic of the physical object (¶ 41 and 44-45).

	Clark, however, teaches a similar system in fig. 1, wherein the user wears a head mounted display in a physical environment including different objects of different characteristics. Clark further teaches in ¶ 78-80 and fig. 6-10, operating the display to output a virtual object as a substitute for the physical object based on the characteristic of the physical object. For example, the couch, table and the sofa (elements 130-136) have been replaced by items 710-740 based on their determined characteristics.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee in view of Clerk to output a virtual object as a substitute for the physical object. Lee teaches determining whether an object is fixed or moveable in fig. 3, step S360. Clark, similarly teaches in ¶ 78 determining, as one characteristic of the physical object, whether it is moveable or not. Clark further teaches in ¶ 80, among other disclosures related to figs. 6-10, replacing such objects with virtual objects in order to visually match such items with the characteristics of a VR environment. One would have been motivated to make such a combination in order to enhance the experience of the user while using the HMD depending on the VR environment in which the user is in. For example, by incorporating the teachings of Clark, the user is notified that an unmovable object exists in the proximity while being immersed in the VR environment. 

	Regarding claim 26, Lee teaches that the characteristic comprises an identity of the physical object (being an anchor point is an identity of the physical object).
claim 27, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112); a display (¶ 20); a communication element (fig. 2, element 116); and a processor (fig. 2, element 114) configured to: capture a first view of a physical object with the camera (fig. 4A, see objects OBJ1-5, ¶ 24-25; note that objects are physical objects captures from a physical environment, PE); receive, with the communication element, data from an additional head-mounted device comprising an additional camera (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29), the data being based on a second view of the physical object captured by the additional camera (fig. 2, note that different HMDs capture different views of the physical objects); determine a characteristic of the physical object based on the first view and the data (¶ 33, fig. 3, S360; a characteristic of the physical object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); transmit, with the communication element and to the additional head-mounted device, a signal indicating the characteristic of the physical object (¶ 41 and 44-45). 
	Lee does not specifically teach operating the display to output a virtual object as a substitute for the physical object based on the characteristic of the physical object.
	Clark, however, teaches a similar system in fig. 1, wherein the user wears a head mounted display in a physical environment including different objects of different characteristics. Clark further teaches in ¶ 78-80 and fig. 6-10, operating the display to output a virtual object as a substitute for the physical object based on the characteristic 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee in view of Clerk to output a virtual object as a substitute for the physical object. Lee teaches determining whether an object is fixed or moveable in fig. 3, step S360. Clark, similarly teaches in ¶ 78 determining, as one characteristic of the physical object, whether it is moveable or not. Clark further teaches in ¶ 80, among other disclosures related to figs. 6-10, replacing such objects with virtual objects in order to visually match such items with the characteristics of a VR environment. One would have been motivated to make such a combination in order to enhance the experience of the user while using the HMD depending on the VR environment in which the user is in. For example, by incorporating the teachings of Clark, the user is notified that an unmovable object exists in the proximity while being immersed in the VR environment.

	Regarding claim 29, Lee teaches that the characteristic comprises an identity of the physical object (being an anchor point is an identity of the physical object).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621